Citation Nr: 0633286	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in New York, New York.


FINDINGS OF FACT

1. The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2. The veteran's current peripheral neuropathy is related to 
his in-service exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy as a result of exposure to herbicides 
was incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a February 2002 letter sent 
to the veteran.  This letter explained what evidence and 
information was necessary to substantiate a claim for service 
connection.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The Board notes 
that this letter was sent to the appellant prior to the June 
2002 rating determination.  Thus, VCAA was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Finally, the 
February 2002 letter essentially notified, and a March 2004 
letter expressly notified, the veteran of the need to submit 
any pertinent evidence in his possession.

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating or an effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board finds this error to be non-prejudicial because 
there will be opportunity for the RO to provide notice in 
conjunction with implementation of the grant herein.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  All private 
treatment records requested by the veteran are associated 
with the claims folder.  Additionally, the veteran was 
afforded a VA examination in conjunction with his claim.  The 
Board notes that although the June 2002 rating indicates the 
veteran's service medical records were reviewed, they are not 
associated with the claims folder.  However, the Board 
concludes that remanding the veteran's claim to obtain these 
missing records is unnecessary and would ultimately be more 
prejudicial to the veteran than proceeding with his appeal.  
The Board is granting the veteran's claim; thus, no further 
evidence, including service medical records, is needed to 
substantiate the veteran's claim.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  A veteran who served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For purposes of the presumption outlined in 38 C.F.R. 
§ 3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) Note (2) (2006).  The Board notes that 
chronic peripheral neuropathy is different than acute and 
sub-acute peripheral neuropathy, and is not included in the 
list of presumptive diseases.

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The veteran's service personnel records indicate that he was 
awarded the Vietnam Service Medal with four Bronze Service 
Stars and the Republic of Vietnam Campaign Medal with sixty 
devices.  His personnel records also indicate he served in 
Vietnam from April 1969 to April 1970.  The veteran's DD-214 
states that he received an Air Medal, and a copy of such 
award is associated with the claims folder.  The Air Medal 
indicates that the veteran participated in sustained aerial 
flight in support of combat ground forces in Vietnam from 
June 1969 to December 1969.  The Board is satisfied that the 
evidence of record demonstrates the veteran was in-country, 
and therefore, he is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As previously mentioned, the veteran's service medical 
records are not associated with the claims folder.  Thus, 
there is no evidence which indicates the veteran was 
diagnosed with peripheral neuropathy in service.  The Board 
notes that presumptive service connection for Agent Orange 
exposure is applicable only for subacute and acute peripheral 
neuropathy.  By definition, subacute and acute peripheral 
neuropathy appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e) Note (2).  Thus, in order to 
qualify for presumptive service connection, the evidence must 
show that the veteran developed peripheral neuropathy in 1970 
and that such peripheral neuropathy resolved itself by 1972.  
Seeing as there is no evidence of record which demonstrates 
this, service connection for peripheral neuropathy is not 
warranted on a presumptive basis.

Although service connection may not be granted on a 
presumptive basis, direct service connection may be shown if 
there is medical evidence linking a current disability to the 
veteran's period of service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 
155 (1997).

An August 2001 medical report by Dr. PWS indicates that an 
electromyograph (EMG) and nerve conduction study (NCS) reveal 
evidence suggesting moderate bilateral lower extremity 
peripheral neuropathy and mild to moderate chronic 
denervation in several bilateral lower extremity muscles 
consistent with a chronic process.  A diagnosis of bilateral 
lower extremity peripheral neuropathy was also noted in a 
September 2001 medical record from Dr. PFD and a March 2002 
VA examination report.

The March 2002 VA examination report notes that the veteran 
has diminished sensory sensation, temperature, and touch in 
both feet and lower legs.  The report indicates the examiner 
reviewed the medical records associated with the claims 
folder and that such records reflect that a number of causes 
for peripheral neuropathy have been ruled out.  Following a 
thorough interview and examination of the veteran, as well as 
a previously noted review of the claims folder, the examiner 
concluded that the veteran's peripheral neuropathy, in all 
likelihood, is secondary to the Agent Orange herbicide 
exposure.

Similarly, in the September 2001 medical record, Dr. PFD 
indicates that veteran has strong Agent Orange exposure, and 
that there are no other obvious causes for the veteran's 
neuropathy, including back problems and problems indicated by 
complete toxo metabolic testing.  Thus, Dr. PFD indicates 
that there is a very strong likelihood that toxic exposure to 
Agent Orange may be contributing to the veteran's neuropathy. 

The Board notes that Dr. PFD's opinion is not a strong 
opinion, seeing as it contains uncertain language such as 
"may be contributing."  However, the Board notes that the 
record contains an unequivocal medical opinion in the form of 
the March 2002 VA examiner's statement that "the veteran's 
peripheral neuropathy, in all likelihood, is secondary to the 
Agent Orange exposure."  Furthermore, such opinion is based 
on a complete review of the record and an examination of the 
veteran.  Thus, the Board will afford it great probative 
weight in deciding the veteran's claim.

The VA Secretary, under the authority of the Agent Orange Act 
of 1991, Pub. L. No. 102-4, 105 Stat.11, has concluded that 
credible evidence against an association between chronic 
peripheral neuropathy and herbicide exposure outweighs the 
credible evidence for such an association, and that a 
positive association does not exist.  38 C.F.R. § 3.309(e).  
A summary of the medical and scientific evidence considered 
by the National Academy of Sciences (NAS) and the VA 
Secretary is set forth at 64 Fed. Reg. 59232 (1999).  

Despite the negative findings set forth in the NAS report, 
which is the basis for the VA Secretary's conclusion, the 
Board finds that the evidence of record supports the 
conclusion that the veteran's current disability is related 
to his active service.  In making such a finding, the Board 
has afforded more probative weight to the March 2002 VA 
examiner's nexus opinion than the negative NAS report with 
respect to this specific veteran.  In finding the VA 
examiner's opinion more probative than the NAS report, the 
Board notes that the NAS report is a generic medical report, 
and its findings represent a systematic review and analysis 
of prior studies regarding the incidence of chronic 
peripheral neuropathy in exposed and unexposed populations.  
Some of the studies reviewed indicate a link between 
herbicide exposure and chronic peripheral neuropathy, and 
others did not.  The NAS report concludes that the studies 
which did not find a link were more scientifically sound, and 
thus, a positive association is not likely.  The Board notes 
that the patients that participated in the reviewed studies 
all had different profiles.  There is no evidence that there 
exposure to herbicides was identical to the veteran's, nor is 
it clear that their social and medical profiles coincide with 
his either.  Conversely, the VA examination report indicates 
that the VA examiner considered the veteran's specific 
military, social, occupational, and medical history in 
determining that in-service Agent Orange exposure is related 
to his current peripheral neuropathy.  Such consideration 
also included the veteran's private medical records which 
note that a number of other causes for peripheral neuropathy 
have been previously ruled out.  Thus, in the present case, 
the Board will consider this tailored opinion as more 
probative than the generalized NAS opinion.

In sum, the evidence of record demonstrates that the veteran 
has a current disability, peripheral neuropathy, which the 
March 2002 VA examiner relates to his in-service Agent Orange 
exposure.  In light of such evidence, the Board concludes 
that the preponderance of the evidence is in favor of the 
veteran's claim, and entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicides 
is granted.




ORDER

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


